Citation Nr: 1122020	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to the appellant's service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain.

2.  Entitlement to service connection for a back condition, to include as secondary to the appellant's service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

The appellant served on active duty from March 1979 to December 1979.

This matter initially came to the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a January 2002 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO denied (among other things) service connection for a bilateral ankle condition and a back condition.  The appellant appealed the denial of his claims to the Board.  During the course of this appeal, jurisdiction of the appellant's claims was transferred from the Muskogee VARO to the Waco, Texas VARO.  

In December 2002, the Board issued a decision that denied service connection for a bilateral ankle condition, and the appellant appealed.  In February 2004, the United States Court of Appeals for Veterans Claims ("CAVC" or "Court") granted a joint motion for remand submitted by VA's General Counsel and the appellant.  In doing so, the CAVC vacated the Board's December 2002 decision.  See February 2004 joint motion for remand; February 2004 CAVC order.  

In the meantime, in November 2003, the Board remanded the appellant's claim for a back condition for additional development.  See November 2003 BVA decision.  Subsequent to the completion of this development, the RO issued a supplemental statement of the case in which it continued to deny the appellant's back disorder claim.  See August 2004 supplemental statement of the case.  As such, the Board regained jurisdiction to review both of the appellant's claims.  

In January 2005, the Board remanded the appellant's claims to the RO in order to obtain copies of records pertaining to the appellant from the United States Social Security Administration and to afford the appellant a VA orthopedic examination.  See January 2005 BVA decision.  In August 2006, the RO issued a supplemental statement of the case in which it continued to deny service connection for a bilateral ankle condition and a back condition.  After these claims were appealed to the Board, the Board issued a decision in April 2007 that denied service connection for a bilateral ankle condition and a back condition.  The appellant appealed that decision to the CAVC.  In May 2008, the CAVC granted a joint motion for remand and returned the appeal to the Board.  See May 2008 joint motion for remand; May 2008 CAVC order.  

After evaluating the appellant's service connection claims again, the Board issued a decision in October 2008 in which it denied service connection for both disabilities and the appellant again appealed.  In October 2009, the CAVC granted a joint motion for remand to the Board.  In accordance with the instructions set forth in the October 2009 joint motion for remand, the Board remanded the appellant's claims to the RO in December 2009 for further development that included affording the appellant another VA examination.  See December 2009 BVA decision.  

Subsequent to the completion of the development requested by the Board, the appellant's claims were recertified for further review.  The Board then sought a medical expert opinion addressing the medical issues in this case.  Such an opinion was provided to the Board in January 2011.  However, after reviewing the January 2011 medical opinion in conjunction with written argument from appellant's counsel, the Board unfortunately finds (for reasons discussed in more detail below) that another REMAND of the appellant's service connection claims is necessary.  See appellant's response to medical expert opinion dated in February 2011.  As such, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant that further action is required on his part.


REMAND

As discussed above, the appellant in this case seeks service connection for a back condition and bilateral ankle condition he contends either developed during his period of active service or have developed secondary to his service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain.  See December 2009 BVA decision.  In compliance with VA's duty to assist the appellant in substantiating his claims, the appellant has been afforded several VA examinations, two of which have been argued and/or found to be inadequate for rating purposes.  See, e.g., September 2009 joint motion for remand (the parties argued that a December 2005 orthopedic examination report pertaining to the appellant's claims was deficient); December 2009 BVA decision (the Board remanded the appellant's claims for development that included affording the appellant a VA examination); April 2010 VA examination report; December 2010 request from the Board for a medical expert opinion.   

Most recently, a medical report addressing the medical questions in this case dated in January 2011 was associated with the claims file.  See December 2010 request from the Board for a medical expert opinion; January 2011 medical expert opinion.  In a four (4) page, single spaced report, a certified physician's assistant documented his review and analysis of all of the evidence in this case and ultimately opined that the appellant did not have either an ankle condition or back condition that could be related to service.  January 2011 medical expert opinion.  Although the Board finds the January 2011 medical opinion to be very thorough and that it addresses all of the Board's December 2009 medical questions, the Board concludes that it (in-and-of itself) is not sufficient upon which to adjudicate the appellant's claims.  Specifically, the Board observes that after the physician's assistant discussed his review of the evidence in this case and provided his medical opinions, he noted on the last page of his report that due to inconsistencies in the record between the appellant's examinations and diagnoses, it was his opinion that the appellant should be reexamined by a qualified orthopedic examiner so that a complete history could be obtained from the appellant and a full, complete physical examination performed.  Subsequent to the completion of the foregoing, and after given the new orthopedic examiner an opportunity to review the claims file, the physician's assistant essentially recommended that another medical opinion be obtained that addresses the medical questions in this case, to particularly include obtaining a clear diagnosis of the appellant's orthopedic conditions based upon history, physical findings and x-ray findings.  Id., p. 4.  

In response to the January 2011 medical expert opinion, appellant's counsel submitted written argument in which he asserted that there were a number of serious flaws with the opinion; and as such, the opinion should be disregarded completely.  See appellant's response to medical expert opinion dated in February 2011.  In doing so, counsel requested that the Board obtain another VHA or outside medical opinion.  Id., p. 3.  

After considering the recommendations of the January 2011 medical expert in conjunction with counsel's argument, the Board finds that a new VA examination is warranted in this case given the inconsistent orthopedic diagnoses the appellant has been given and the need to determine what diagnoses, if any, the appellant has had (currently or in the past) that may be associated with his period of service.  The Board finds that another VHA or other outside medical opinion is not appropriate given the lack of current medical findings and the January 2011 medical expert's determination that certain diagnoses assigned to the appellant in the past are not supported by the evidence of record.  Id.   
      
Accordingly, the case is REMANDED for the following actions:

1.  The RO should afford the appellant a new VA orthopedic examination in accordance with the Board's previous decisions.  This examination should be conducted by an orthopedist, who should be asked to determine the etiology of any current bilateral ankle disability and any current lumbar spine disability. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies and testing should be performed. A complete history of symptoms should be obtained.

The examiner should be advised that there are alternate legal theories in this appeal, so that several questions must be addressed with respect to the ankle condition and the back condition.  The examination report must provide a complete rationale for all opinions and must reflect a review of all relevant evidence, both medical evidence and lay evidence (to include the appellant's statements).  


The examination report must address the following matters:

	(a) Is there any current bilateral ankle disability?  In responding, please address the extent to which, and why, your opinion differs from: (i) the June 2002 S.O.A.P. progress note in which arthritis of the ankles was assessed; and/or (ii) the December 2005 C&P examination report in which a diagnosis was made of no disease of the ankles.

	(b) For each currently-diagnosed ankle disability, is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's current bilateral ankle disability is related to his military service?  If yes, skip questions (c) and (d).

	(c) Is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's currently-diagnosed bilateral ankle disability was caused by his service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain?  If yes, skip question (d).

	(d) Is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's currently-diagnosed bilateral ankle disability was made permanently worse by his service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain?

	(e)  Is there any current lumbar spine disability?  In responding, please address the extent to which, and why, this opinion differs from: (i) the June 2004 C&P examination report in which a diagnosis of chronic lumbar strain with limitation of function because of mild to moderate pain was made; and (ii) the December 2005 C&P examination report in which a diagnosis was made of no lumbar spine disease.

	(f)  Is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's current lumbar spine disability is related to his military service?  If yes, skip questions (g) and (h).

	(g) Is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's currently-diagnosed lumbar spine disability was caused by his service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain?  If yes, skip question (h).

	(h) Is it at least as likely as not (that is, a probability of 50 percent or greater) that the appellant's currently-diagnosed lumbar spine disability was made permanently worse by his service-connected disabilities of bilateral pes planus, chronic left knee strain and/or chronic right knee strain?

	(i) If any of the above opinions cannot be provided, please provide a complete rationale for why the opinion cannot be provided.

2. Subsequent to the completion of directive #1, the RO should readjudicate the appellant's claims in light of all evidence of record.  If any sought benefit is denied, the RO should issue the appellant and his attorney a supplemental statement of the case.  After they have been given an opportunity to respond, the claims file should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



